IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-80,766-02


                     EX PARTE JERREMIE JASON WILLIS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W-21,278-C-2 IN THE 251ST DISTRICT COURT
                           FROM RANDALL COUNTY


Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J. joined.

                                            ORDER

       Applicant was convicted of one count of continuous sexual assault of a young child and one

count of aggravated sexual assault of a child and sentenced to twenty-five years’ imprisonment on

each count. The Seventh Court of Appeals affirmed his conviction. Willis v. State, No. 07-11-0235-

CR (Tex. App. —Amarillo, June 8, 2012). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       On September 8, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and
conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 10, 2021
Do not publish